Order entered April 3, 2020




                                                              In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas

                                                   No. 05-20-00195-CV

                                 IN RE MUAMAR ASAD SAYYED, Relator

                      Original Proceeding from the 219th Judicial District Court
                                        Collin County, Texas
                                 Trial Court Cause No. 380-82405-07

                                             ORDER NUNC PRO TUNC
                                 Before Justices Bridges, Osborne, and Reichek

                Based on the Court’s opinion issued on April 3, 2020,1 we DENY relator’s

       February 13, 2020 petition for writ of mandamus.


                                                                        /s/      DAVID L. BRIDGES
                                                                                 JUSTICE




1
    This nunc pro tunc is being entered to reflect April 3, 2020 as the correct date of issuance.